Citation Nr: 1037193	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-23 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cervical spine disability. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 2001 to January 
2002.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2008, a statement of the case 
was issued in July 2008, and a substantive appeal was received in 
August 2008.  A Board hearing at the RO was held in June 2010.   

The issue of entitlement to service connection for low back 
disability was also on appeal from the April 2008 rating 
decision.  However, in a subsequent July 2008 rating decision, 
the RO granted service connection for chronic low back pain 
secondary to lumbar spondylosis.  As this was a full grant of the 
benefit sought on appeal, this issue is no longer in appellate 
status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
cervical spine disability.  The Veteran testified at the Board 
hearing that she injured her cervical spine during basic training 
while doing a "gorilla" crawl.  December 2001 service treatment 
records confirm that the Veteran reported to sick call 
complaining of severe neck pain for two days after doing a buddy 
carry/crawl.  The assessment was cervical strain, although 
herniated nucleus pulposus could not be ruled out.  In her 
hearing testimony, the Veteran stated that she had continued to 
experience neck pain since the incident in service.   

The Veteran was afforded a VA examination in March 2008.  The 
examiner diagnosed the Veteran with chronic neck pain likely 
secondary to cervical spondylosis.  However, the claims file was 
not available for review in connection with the examination and 
the examiner did not address the etiology of the disorder at 
issue.  Accordingly, this examination is not sufficient for 
appellate review and the Board finds that the Veteran should be 
afforded another VA examination to determine whether the 
Veteran's current cervical spine disability is related to the 
incident in service.  38 C.F.R. § 3.159(c)(4); see Barr v. 
Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).     

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of any currently 
manifested cervical spine disability.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that any current 
cervical spine disability is related to the 
injury during service.     

2.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the Veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

